Case 8:19-cv-01691-TGW Document 29 Filed 09/21/20 Page 1 of 17 PagelD 789

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION
JOSEPH MEDINA,
Plaintiff,
v. CASE NO. 8:19-cv-1691-T-TGW _
ANDREW SAUL,

Commissioner of Social Security,

Defendant.

 

ORDER

The plaintiff in this case seeks judicial review of the denial of |
his claims for Social Security disability benefits and supplemental security
income payments.' Because the decision of the Commissioner of Social :
Security is supported by substantial evidence and the plaintiff does not
identify any reversible error, the decision will be affirmed.

I.
The plaintiff, who was fifty-one years old at the time of the

administrative hearing and who has four or more years of college education

 

'The parties have consented in this case to the exercise of jurisdiction by a United ©
States Magistrate Judge (Doc. 13).
Case 8:19-cv-01691-TGW Document 29 Filed 09/21/20 Page 2 of 17 PagelD 790

(Tr. 40, 273), has worked as a college basketball coach (Tr. 273). He filed
claims for Social Security disability benefits and supplemental security
income payments, alleging that he became disabled on August 31, 2017, due

to rheumatoid arthritis, high blood pressure, depression, heart attack - two
stents, and supraventricular tachycardia (SVT) (Tr. 272). The claims were ’
denied initially and upon reconsideration.

The plaintiff, at his request, received a de novo hearing before.
an administrative law judge on January 30, 2019 (Tr. 34). The law judge
found that the plaintiff had severe impairments of inflammatory arthritis,
ischemic heart disease, depression and anxiety (Tr. 13). He concluded that
with those impairments the plaintiff had the residual functional capacity to
perform light work with the following limitations (Tr. 15):

The claimant can lift and/or carry 20-pounds

occasionally and 10-pounds frequently; stand

and/or walk for 6-hours in an 8-hour workday, and

sit for 6-hours in an 8-hour workday; occasionally

climb ladders, ropes and scaffolds, and frequently

climb ramps and stairs, balance, stoop, kneel,

crouch and crawl. The claimant can understand,

carry out and remember simple, routine tasks,

involving only simple, work-related decisions,

with the ability to adapt to routine work place
changes; and the claimant would be off-task five
Case 8:19-cv-01691-TGW Document 29 Filed 09/21/20 Page 3 of 17 PagelD 791

(5%) percent of the day and miss one workday per
quarter.

The law judge determined that with those limitations the
plaintiff could not perform past relevant work (Tr. 20). However, based
upon the testimony of a vocational expert, the law judge found that jobs
existed in significant numbers in the national economy that the plaintiff
could perform, such as marker, final inspector and office helper (Tr. 21).
Accordingly, the law judge found the plaintiff was not disabled from August .
31, 2017, through the date of the decision on February 15, 2019.

The plaintiff sought review from the Appeals Council, but the
Appeals Council let the decision of the law judge stand as the final decision |
of the Commissioner (Tr. 1).

II.

In order to be entitled to Social Security disability benefits and
supplemental security income, a claimant must be unable “to engage in any .
substantial gainful activity by reason of any medically determinable physical
or mental impairment which ... has lasted or can be expected to last for a
continuous period of not less than twelve months.” 42 U.S.C.

423(d)(1)(A), 1382c(a)(3)(A). A “physical or mental impairment,” under

-3-
Case 8:19-cv-01691-TGW Document 29 Filed 09/21/20 Page 4 of 17 PagelD 792

the terms of the Social Security Act, is one “that results from anatomical, |
physiological, or psychological abnormalities which are demonstrable by
medically acceptable clinical and laboratory diagnostic techniques.” 42
U.S.C. 423(d)(3), 1382c(a)(3)(D).

A determination by the Commissioner that a claimant is not
disabled must be upheld if it is supported by substantial evidence. 42.
U.S.C. 405(g). Substantial evidence is “such relevant evidence as a
reasonable mind might accept as adequate to support a conclusion.” |

Richardson v. Perales, 402 U.S. 389, 401 (1971), quoting Consolidated

 

Edison Co. v. NLRB, 305 U.S. 197, 229 (1938). Under the substantial
evidence test, “findings of fact made by administrative agencies ... may be |
reversed ... only when the record compels a reversal; the mere fact that the
record may support a contrary conclusion is not enough to justify a reversal °
of the administrative findings.” Adefemi v. Ashcroft, 386 F.3d 1022, 1027
(1 1th Cir. 2004) (en banc), cert. denied, 544 U.S. 1035 (2005).

It is, moreover, the function of the Commissioner, and not the

courts, to resolve conflicts in the evidence and to assess the credibility of the

witnesses. Grant v. Richardson, 445 F.2d 656 (Sth Cir. 1971). Similarly,
Case 8:19-cv-01691-TGW Document 29 Filed 09/21/20 Page 5 of 17 PagelD 793

it is the responsibility of the Commissioner to draw inferences from the
' evidence, and those inferences are not to be overturned if they are supported

by substantial evidence. Celebrezze v. O’Brient, 323 F.2d 989, 990 (Sth
Cir. 1963).

Therefore, in determining whether the Commissioner’s
decision is supported by substantial evidence, the court is not to reweigh the .
evidence, but is limited to determining whether the record as a whole
contains sufficient evidence to permit a reasonable mind to conclude that the
claimant is not disabled. However, the court, in its review, must satisfy
itself that the proper legal standards were applied and legal requirements
were met. Lamb v. Bowen, 847 F.2d 698, 701 (1 1th Cir. 1988).

Ul.

The relevant time period for the plaintiff's claim is the period .
between August 31, 2017 (the alleged disability onset date) and February 15,
2019 (the date of the law judge’s decision). Thus, the plaintiff must identify
evidence compelling the law judge to find that he became disabled during

this time period. Adefemi v. Ashcroft, supra, 386 F.3d at 1027.
Case 8:19-cv-01691-TGW Document 29 Filed 09/21/20 Page 6 of 17 PagelD 794

The plaintiff raises two issues: (1) the law judge failed properly
to analyze the plaintiff's pain complaints pursuant to Social Security Ruling -
16-3P, and (2) the law judge’s decision failed properly to consider medical
opinion evidence using the factors in 20 C.F.R. 404.1520c (Doc. 24, pp. 6,
11). Both arguments are meritless. Moreover, in light of the Scheduling
Order and Memorandum Requirements, challenges to any other findings by
the law judge are forfeited (Doc. 16, p. 2).

A. The first issue the plaintiff raises is that the law judge
failed properly to analyze the plaintiff's pain complaints pursuant to Social
Security Ruling 16-3P. The plaintiff contends that the law judge “engaged
in impermissible picking and choosing from the medical record regarding
Plaintiff's rheumatoid arthritis” and fatigue (Doc. 24, pp. 7, 8). Thus, the
plaintiff limits his challenge on this issue to his inflammatory arthritis and
related fatigue. Thus, in view of the Scheduling Order and Memorandum
Requirements, the plaintiff has to demonstrate that the law judge’s
assessment of these conditions was erroneous.

Significantly, the law judge found that the plaintiffs arthritis

was a severe impairment. Accordingly, he limited the plaintiff to light.

-6-
Case 8:19-cv-01691-TGW Document 29 Filed 09/21/20 Page 7 of 17 PagelD 795

work with postural limitations. In order to prevail on this contention, the
plaintiff must point to evidence which compels a finding that the plaintiff
had greater limitations. He has made no meaningful attempt to do so.

The evidence, moreover, is to the contrary. The notes of the .
plaintiff's treating rheumatologist, Dr. Mohammad Ali, reflect that on
December 18, 2018, which was the plaintiff's last visit before the law judge’s
decision, the plaintiff was “not feeling fatigued,” he had “no neck pain; no
lower back pain; no nonspecific musculoskeletal pain, swelling, and
stiffness; no arthralgia; no muscle aches; localized joint stiffness not worse |
in morning; no hand pain, swelling or stiffness; no trigger finger, no wrist
joint pain; no knee joint pain; no hip joint pain; foot pain, right ankle” (Tr. -
631). The physical exam showed normal gait and stance (id.).

The previous examination on November 1, 2018 had similar
findings except that instead of right ankle pain there was left knee joint pain
(Tr. 637). The examination on September 5, 2018 again had similar
findings except for right wrist joint pain instead of left knee pain (Tr. 641). |

These notes provide substantial evidence supporting the law judge’s
Case 8:19-cv-01691-TGW Document 29 Filed 09/21/20 Page 8 of 17 PagelD 796

determination that the plaintiff’s limitations from his arthritis were no greater
than set forth in the residual functional capacity.

With respect to the allegation of fatigue, the law judge expressly
stated that the plaintiffs statements were inconsistent with the bulk of the
medical evidence. Thus the law judge concluded that “despite the
claimant’s alleged severe fatigue and continual feelings of illness or
discomfort, the claimant told his doctors that he only has intermittent fatigue,
and he was not taking his BPH medications” (Tr. 17).2. The Commissioner
also demonstrates that the plaintiffs allegations of severe fatigue are
inconsistent with the treatment notes (see Doc. 26, p. 6).

The plaintiff challenges the law judge’s credibility
determination primarily on the basis of his subjective complaints (see Doc.
24, pp. 7-10). As the Commissioner correctly responds, the plaintiff's
reliance on his subjective complaints to support his testimony concerning his

subjective complaints constitutes circular reasoning. Since the law judge

 

2It is noted in connection with the plaintiff's challenge to the law judge’s
credibility challenge, the law judge specified two other matters — one regarding
allegations of anxiety and depression and one regarding medication side effects — where
the record contradicted the plaintiff's testimony (Tr. 17).

-8-
Case 8:19-cv-01691-TGW Document 29 Filed 09/21/20 Page 9 of 17 PagelD 797

discounted the plaintiff's subjective complaints, the plaintiff cannot rely
upon the subjective complaints in the treatment notes to establish the veracity
of the plaintiffs testimony about his subjective complaints.

The plaintiff also seeks to challenge the credibility finding on.
the basis of flare-ups of his rheumatoid arthritis. This contention is ironic.
Those events are intermittent so that it is the plaintiff, not the law judge, that
is “picking and choosing from the medical record regarding Plaintiff's
rheumatoid arthritis” (Doc. 24, p. 7).

The law judge acknowledged the plaintiffs testimony about
this problem (Tr. 17). The law judge accommodated the condition by a
limitation in the residual functional capacity to “miss[ing] one workday per
quarter” (Tr. 15). The plaintiff has made no attempt to show that this is not
sufficient to accommodate the plaintiffs flare-ups.

For these reasons, the plaintiff's challenge to the law judge’s
credibility determination fails. It is well-established that the responsibility |
for considering a claimant’s symptoms is reposed in the Commissioner, and
his determination is entitled to deference. Moore v. Barnhart, 405 F.3d

1208, 1212 (lth Cir. 2005). Consequently, to overturn the
Case 8:19-cv-01691-TGW Document 29 Filed 09/21/20 Page 10 of 17 PagelD 798

Commissioner’s finding, the plaintiff must demonstrate that the evidence
compels the contrary finding. Adefemi v. Ashcroft, supra, 386 F.3d at
1027. The plaintiff has not identified evidence that amounts to such a
showing.

B. The second issue the plaintiff raises is that the law
judge’s decision failed properly to consider medical opinion evidence using .
the factors set forth in 20 C.F.R. 404.1520c (Doc. 24, p. 11). Those
regulations apply to claims for disability benefits filed on or after March 27,
2017, such as the plaintiff's. There are similar regulations that apply to
claims for supplemental security income. 20 C.F.R. 416.920c. Those
regulations change established principles in the Eleventh Circuit concerning |
the evaluation of medical opinions.

~ Courts reviewing claims under our current rules

have focused more on whether we sufficiently

articulated the weight we gave treating source

opinions, rather than on whether substantial

evidence supports our final decision. As the

Administrative Conference of the United States’

(ACUS) Final Report explains, these courts, in

reviewing final agency decisions, are reweighing

evidence instead of applying the substantial

evidence standards of review, which is intended to
be highly deferential to us.

~10-
Case 8:19-cv-01691-TGW Document 29 Filed 09/21/20 Page 11 of 17 PagelID 799

Revision to Rules Regarding the Evaluation of Medical Evidence, 82 Fed.
Reg. 5844-01, 5853 (Jan. 18, 2017).

Accordingly, the regulations now state (20 C.F.R.-
404,1520c(a), 416.920c(a)):

We will not defer or give any specific evidentiary
weight, including controlling weight, to any
medical opinions(s) or prior administrative
medical finding(s), including those from your
medical sources.

Rather, medical opinions and prior administrative medical findings are to be
considered for their persuasiveness based upon the following factors:

(1) Supportability

(2) Consistency .

(3) Relationship with the claimant (including)
(i) Length of the treatment relationship
(ii) Frequency of examinations
(iii) Purpose of the treatment relationship
(iv) Extent of the treatment relationship
(v) Examining relationship

(4) Specialization

(5) Other factors

20 C.F.R. 404.1520c(c)(1}H(5), 416.920c(c)(1)-(S).
Supportability and consistency are the two most important

factors. 20 C.F.R. 404.1520c(a), 416.920c(a); 20 C.F.R. 404.1520c(b)(2),

-l1-
Case 8:19-cv-01691-TGW Document 29 Filed 09/21/20 Page 12 of 17 PagelD 800

416.920c(b)(2). Indeed, law judges are not even required to explain how
they considered factors 3 through 5, 20 C.F.R. 404.1520c(b)(2), |
416.920c(b)(2), unless the record contains differing, but equally persuasive,
medical opinions or prior administrative medical findings about the same’
issue. 20 C.F.R. 404.1520c(b)(3), 416.920c(b)(3).

“Supportability” refers to the principle that “(t]he more relevant.
the objective medical evidence and supporting explanations presented by a
medical source are to support his or her medical opinion(s) or prior
administrative finding(s), the more persuasive the medical opinions or prior |
administrative medical finding(s) will be.” 20 C.F.R. 404.1520c(c)(1),
416.920c(c)(1).

“Consistency” refers to the principle that “[t]he more consistent
a medical opinion(s) or prior administrative medical finding(s) is with the .
evidence from other medical sources and nonmedical sources in the claim,
the more persuasive the medical opinion(s) or prior administrative medical
finding(s) will be.” 20 C.F.R. 404.1520c(c)(2), 416.920c(c)(2). |

The new regulations also provide that where the record contains

multiple medical opinions or prior administrative medical findings from a

-12-
Case 8:19-cv-01691-TGW Document 29 Filed 09/21/20 Page 13 of 17 PagelD 801

single medical source, the law judges are not required to articulate how they
considered each medical opinion or prior administrative medical finding, but
it is sufficient if there is a single analysis of the factors. 20 C.F.R.
404.1520c(b)(1), 416.920c(b)(1).

As indicated, the plaintiff asserts that the law judge did not
properly consider medical opinions pursuant to 20 CER. 404.1520c. |
Specifically, he argues that the law judge failed to consider the factors set
out in § 404.1520c(c)(3) through (c)(5) (Doc. 24, p. 13). That argument is
frivolous. |

Importantly, the regulation does not require an explanation of
how all five factors were considered — unless the law judge finds that two
or more opinions or prior administrative findings about the same issue are
equally well-supported and consistent with the record, but not exactly the.
same. 20C.F.R. 404.1520c(b)(3). Otherwise, the regulation requires only
an explanation of how the first two factors were considered:

The factors of supportability (paragraph (c)(1) of

this section) and consistency (paragraph (c)(2) of

this section) are the most important factors we

consider when we determine how persuasive we
find a medical source’s medical opinions or prior

~[3-
Case 8:19-cv-01691-TGW Document 29 Filed 09/21/20 Page 14 of 17 PagelD 802

administrative findings to be. Therefore, we will
explain how we considered the supportability and
consistency factors for a medical source’s medical
opinions or prior administrative medical findings
in your determination or decision. We may, but
are not required to, explain how we considered the
factors in paragraphs (c)(3) through (c)(5) of this
section, as appropriate, when we articulate how we
consider medical opinions and prior administrative
medical findings in your case record.

20 C.F.R. 404.1520c(b)(2) (emphasis added).

The law judge provided an explanation of how he considered
the medical opinions and prior administrative medical findings in the
plaintiff's case (Tr. 19-20). Regarding the opinions from state agency.
medical consultants Loc Kim Le, MD, and Khavir Sharieff, DO, the law

Judge stated: “These opinions are the most supported and consistent with the:

 

evidence of record, and comply with agency policies, so they received the
most persuasive weight” (Tr. 19) (emphasis added). Regarding the opinion
from rheumatologist Mohammed Ali, MD, the law judge stated: “As the
evidence did not support the degree of limitations Dr. Ali placed on the

claimant, including his own treatment notes, this opinion was not

-l4-
Case 8:19-cv-01691-TGW Document 29 Filed 09/21/20 Page 15 of 17 PagelD 803

persuasive” (id.). Thus, the law judge complied with the regulation by:
explaining the supportability and consistency factors.

The law judge found Dr. Ali’s opinion unpersuasive because it
was unsupported by the medical evidence of record. The law judge
explained (id.):

Rheumatologist Mohammed Ali, MD completed a
physical abilities - work related activities —
medical source statement on September 5, 2018.
Dr. Ali opined that the claimant could perform
sedentary exertion work as defined, but with
additional limitations. Those limitations included
lifting 25-pounds occasionally and 10-pounds
frequently, and further postural, manipulative, and
environmental limitations (13F). As the evidence
did not support the degree of limitations Dr. Ali
placed on the claimant, including his own
treatment notes, this opinion was not persuasive.
For example, Dr. Ali notes the claimant denied
neck, back, hand, wrist, knee and hip pain in
December 2018 (14F), which is contrary to his
manipulative and postural limitations.

This explanation is supported by substantial evidence (Doc. 26, p. 15).
It is clear the law judge considered the supportability and
consistency factors because he used that exact language in his explanation

of the medical opinions. Accordingly, he was not required under the

-15-
Case 8:19-cv-01691-TGW Document 29 Filed 09/21/20 Page 16 of 17 PagelD 804

regulation to explain the other three factors. Nonetheless, the law judge
noted that Dr. Ali is a rheumatologist, thus he was aware of his specialization
in rheumatology and considered the specialization factor (even though he
was not required to) (Tr. 19).

Finally, as the Commissioner persuasively argues, the plaintiff |
has not challenged the law judge’s finding that Dr. Ali's opinion was
unsupported by and inconsistent with the record evidence (Doc. 26, p. 17)..
Therefore, in light of the Scheduling Order and Memorandum Requirements,
the plaintiff forfeits that argument (Doc. 16, p. 2).

For these reasons, the plaintiff's challenges to the law judge’s
treatment of the plaintiffs pain complaints and the law judge’s consideration
of the medical opinion evidence are unavailing.

It is, therefore, upon consideration,

ORDERED:

That the decision of the Commissioner of Social Security is
AFFIRMED. The Clerk shall enter judgment in accordance with this

Order and CLOSE this case.

-16-
Case 8:19-cv-01691-TGW Document 29 Filed 09/21/20 Page 17 of 17 PagelD 805

aX
DONE and ORDERED at Tampa, Florida, this /<day of

Goce. 28. WS.

THOMAS G. WILSON
UNITED STATES MAGISTRATE JUDGE

September 2020.

a7
